

EMPLOYMENT AGREEMENT


This Employment Agreement (this “Agreement”) is made and entered into on the
30th day of October, 2007 (the “Effective Date”), by and between BIO SOLUTIONS
MANUFACTURING, INC., a New York corporation (hereafter referred to as the
“Company”), and DAVID S. BENNETT (hereafter referred to as “Executive”). The
Company and Executive may sometimes hereafter be referred to singularly as a
“Party” or collectively as the “Parties.”


W I T N E S S E T H:


1. Employment and Duties of Executive


On the terms and subject to the conditions hereinafter set forth, the Company
employs Executive as its President and Chief Executive Officer and the Executive
will serve as the Company’s employee in that position. It is expressly
acknowledged and understood that the Executive has been employed by the Company
as its President and Chief Executive Officer since on or about May 27, 2005.
Executive shall also have such additional powers, authority, functions, duties,
and responsibilities as may be reasonably assigned to him, from time to time, by
the Board of Directors of the Company (the “Board”).


2. Place of Employment


The required duties of Executive under this Agreement shall be performed by
Executive at the Company’s registered office in or near Estero, Florida, and in
such other place or places to which Company may, from time to time, request
Executive to travel in connection with Executive’s duties under this Agreement.
It is understood and agreed that the Estero, Florida office will contain, at a
minimum, an office, a telephone answering reception service, and access to a
conference room


3. Time to be Devoted to Contractual Duties of Executive


Executive shall give his best efforts and endeavors, on a full time basis, to
the discharge of his duties under this Agreement and shall not, at any time
during the Term (as defined in Agreement Paragraph 4), engage in any business
activity other than the business activities permitted or required hereunder, or
enter into the services of or be employed in any capacity or for any purpose by
any individual, firm, association, organization, partnership (general or
limited), corporation, limited liability company, or other party or legal entity
other than the Company (or any affiliate of the Company), on a fee or salary or
other compensatory basis, it being the intention of the Company and Executive
that the capacity in which Executive is hired by the Company under this
Agreement represents a full-time duty and responsibility. The foregoing shall
not be interpreted to (a) prohibit Executive from engaging in recreational,
charitable, religious, or community service activities outside the scope of
Executive’s employment under this Agreement, or from making passive investments
in businesses or enterprises, (b) prohibit Executive from holding stock or other
equity interests in a publicly traded entity (even if such entity is competitive
with the Company so long as such ownership does not exceed one percent (1%)) or
(c) any other arrangement approved in writing by the Company’s Board of
Directors.

1

--------------------------------------------------------------------------------



4. Term of Employment


The term of the Company’s employment of Executive shall be for a period of three
(3) years from the Effective Date (such period being referred to as the “Initial
Term”). After the expiration of the Initial Term, the employment of Executive
shall continue for successive three (3) month periods. The Initial Term plus any
period or periods of time during which the employment of Executive continues
with the Company after the expiration of the Initial Term is sometimes referred
to as the “Term.”


5. Compensation of Executive


A. As compensation for the services and duties performed and to be performed by
Executive as provided in this Agreement, the Company agrees to pay Executive a
salary in the amount of Seventy Five Thousand dollars ($75,000) per annum, less
applicable withholding, F.I.C.A., and other lawful deductions, such salary to be
payable semi-monthly, in equal installments, in arrears, and otherwise in
accordance with the Company’s payroll policies in effect from time to time;
provided, however, this base salary shall be increased to One Hundred Fifty
Thousand dollars ($150,000) per annum upon closing of a private placement of the
Company’s debt or equity securities resulting in gross proceeds to the Company
of at least $4,000,000.


B. Executive will be entitled to receive a bonus in the amounts set forth on
Appendix A hereto. It is understood and agreed that the “Gross Revenue Target”
need not be met each year to trigger the bonus payment for each year; rather the
bonus payout will be reduced (or increased) proportionately for any such
percentage shortfall (or increase) of the Gross Revenue Target for such year.
See Appendix A for examples. Any bonus payment earned under this Section may be
payable in cash, options, or common stock, in the discretion of the Board.


C. Employee shall be granted stock awards of the Company’s common stock, $.001
par value (“Common Stock”) and options to purchase shares of Common Stock as set
forth on Appendix B hereto. The stock awards and stock options shall be granted
pursuant to a stock incentive plan (“Plan”) to be adopted by the Company and
shall become effective as of the effective date of the Plan. The stock awards
and stock option awards granted under this section shall be subject to the
terms, definitions, and provisions of the Plan and any separate award agreement
or option agreement (each an “Award Agreement”) by and between you and the
Company relating to the stock award or the stock option award.


D. Executive shall also receive a one time bonus in an amount equal to Seventy
Five Thousand dollars ($75,000), which reflects payment equal to the salary set
forth in Section 5.A. above, for services rendered since the beginning of the
Company’s 2007 fiscal year.


E. Executive shall be authorized to incur, and shall be entitled to receive
prompt reimbursement for, all reasonable expenses incurred by Executive in
performing his duties and carrying out the responsibilities hereunder, including
business meals, entertainment, and travel expenses (which includes business
class airfare and four star hotel accommodations), provided that Executive
complies with all of the applicable policies, practices and procedures of the
Company related to the submission of expense reports, receipts, or similar
documentation of those expenses.

2

--------------------------------------------------------------------------------



The Company shall either pay directly, or reimburse Executive for such expenses
in accordance with Company policies.


F. In addition to the amounts set forth above, for the term of Executive’s
employment, the Company agrees to provide to Executive, at the Company’s sole
expense, health insurance coverage for Executive (with any such coverage for
Executive’s dependents, if desired by Executive, to be provided at the Company’s
sole expense) under the health insurance plan maintained by the Company from
time to time. The Company shall also provide, at the Company’s sole expense,
life insurance coverage on Executive’s life in a face amount at least equal to
base salary, and shall also provide Executive with both long term and short term
disability insurance for Executive in amounts and under terms acceptable to the
Company, all at the Company’s sole cost and expense. Also, Executive shall have
the option to participate in any salary deferral, 401(k), SEP, or savings plan
or other similar plan which the Company or its successors or assigns makes
available to its employees. Executive shall be required to comply with the
conditions attendant to coverage by such plans and shall comply with and be
entitled to benefits only in accordance with the terms and conditions of such
plans as they may be amended from time to time.


G. The Company shall use commercially reasonable efforts to purchase and
maintain a Directors and Officers liability insurance policy on terms and
conditions deemed acceptable by the Board of Directors, acting in good faith,
which policy shall cover Executive at all times during his employment Term,
including any Renewal Term(s). Such liability insurance shall be at a value of a
minimum of One Million dollars ($1,000,000). It is understood and agreed that
the Company will not be required to procure insurance per this paragraph until
the Company has working capital (as set forth in its financial statements filed
with the Securities and Exchange Commission) in excess of $450,000.


H. During the Term, Executive shall be entitled to three (3) weeks of annual
vacation time per calendar year determined in accordance with the vacation
policies of the Company from time to time in effect.


I. No additional compensation (above the compensation referred to in this
Paragraph 5) shall be due or payable by Company to Executive under this
Agreement, but nothing in this Agreement shall prohibit the Company from paying
Executive any additional amount as a bonus or otherwise, as the Company may
determine from time to time.


6.  Covenants, Representations, and Warranties of Executive


A. Executive covenants, agrees, and promises that during the Term: (a) except as
permitted under this Agreement, Executive will not engage, directly or
indirectly, in any business other than the business of the Company, except at
the direction of or with the prior written approval of the Company;
(b) Executive will truthfully and accurately make, maintain, and preserve all
records and reports that the Company may from time to time request or require;
(c) Executive will fully account for all money, records, goods, wares,
merchandise, and other property belonging to the Company and/or to the Company’s
clients of which Executive has custody, and will pay over and/or deliver same
promptly whenever and however Executive may be directed to do so; (d) Executive
will (i) make reasonable efforts to obey all rules, regulations, and special
instructions applicable to him and (ii) be loyal and faithful to the Company at
all times; and (e) Executive agrees that upon termination of his employment
under this Agreement for any reason he will immediately surrender and turn over
to the Company all books, records, forms, mailing lists, client lists, potential
client lists, specifications, formulae, data, processes, papers, and writings
related to the Company’s business and all other property belonging to the
Company together with, except as hereinafter set forth, all copies of the items
mentioned in this Agreement Paragraph 6.A., it being understood and agreed that
the same are the Company’s sole property.

3

--------------------------------------------------------------------------------




B. Executive hereby represents and warrants to Company that (a) Executive is
experienced in the subject matter of this Agreement and fully competent to
exercise and discharge his duties and obligations under this Agreement, and (b)
the execution of this Agreement by Executive does not violate the terms or
conditions of any prior employment agreements to which Executive has been a
party, and at the time of execution of this Agreement, Executive is not a party
to any other employment or consulting agreement and any other employment
agreement between the Executive, on the one hand, and the Company (and/or its
affiliates), is terminated and the Company (and/or its affiliates) is (are)
released from all obligations thereunder.


7. Termination


A. The employment of Executive may be terminated upon the occurrence of any one
of the following events:


(a) Business Reason. The Company may, at its election, and for any reason (i.e.,
any lawful reason other than Cause) and effective immediately (or such longer
period as determined by the Company in its sole discretion), terminate
Executive’s employment upon written notice to Executive. Executive, effective no
less than thirty (30) days after written notice thereof to the Company, may
resign his employment with the Company. A resignation for “Good Reason” shall
mean a resignation of your employment within sixty (60) days of the occurrence
of any of the following events: (i) without your written consent, a material
reduction of your duties, position, or responsibilities; (ii) without your
written consent, a significant reduction by the Company in your base salary as
in effect immediately prior to such reduction; or (iii) without your written
consent, a requirement that you relocate your office to a location more than
seventy (70) miles from its then-current location. A resignation of your
employment for any other reason or in any other circumstances will be a
resignation “Without Good Reason.”

4

--------------------------------------------------------------------------------



(b) With Cause. The Company may, upon written notice effective immediately,
terminate the employment of Executive at any time during the Term for “Cause.”
For purposes of this Agreement, “Cause” shall mean the following: (i) if
Executive should be convicted of or pleads nolo contendre to any felony offense
or to a crime of moral turpitude (whether or not a felony); (ii) if Executive
should be unable or incapable of performing the essential functions of his job
position for a period of thirty (30) consecutive days in any twelve (12) month
period, or one hundred twenty (120) days during any twelve (12) month period,
whether or not such days are consecutive (as used herein, “unable or incapable
of performing essential job functions” shall mean the inability of Executive, on
account of a mental, physical, or other condition, to perform his essential job
functions as determined by at least two of three medical physicians or by
agreement of the Company and Executive or his designee (if the determination is
to be made by medical physicians, the Executive or his designee shall appoint
one such physician, the Company shall appoint one, and the two so appointed
shall appoint the third medical physician)); (iii) if Executive should
(1) misappropriate funds or property of the Company, or of any affiliate of the
Company, (2) secure or attempt to secure personally any profit in connection
with any transaction entered into on behalf of the Company or of any affiliate
of the Company, or (3) make any material misrepresentation to the Company or any
affiliate of the Company; (iv) if Executive fails to comply with any of his
duties and obligations under this Agreement and such failure continues for
fifteen (15) days after written notice to Executive from the Company of such
failure; (v) if Executive fails to comply with the Conflict of Interest
Guidelines attached as Exhibit “A” to this Agreement, and such failure continues
for five (5) days after notice to Executive; (vi) if Executive shall give notice
of resignation under Paragraph 7.A(a); or (vii) if Executive commits an act
involving dishonesty, theft, or conduct that one could reasonably expect to
impair or injure the reputation of, or harm, the Company or any affiliate of the
Company.


(c) Death of Executive. This Agreement will terminate automatically on the death
of the Executive.


B. In the event of the termination of the employment of Executive, Executive
shall be entitled to compensation under Paragraph 5.A earned by him prior to the
date of termination as provided herein. In the event of the termination of
employment of Executive following an acquisition by an unaffiliated company,
Executive shall be entitled to compensation under Paragraph 5.A through the end
of the Initial Term. Additionally, if during the Initial Term, the Executive
resigns with Good Reason or the Company terminates Executive’s employment with
the Company for any reason other than under Paragraph 7.A(b)(i), 7.A.(b)(iii),
7.A.(b)(iv), 7.A.(b)(v), or 7.A.(b)(vii) or if during the Initial Term,
Executive’s employment with the Company is terminated due to Executive’s death
under Paragraph 7.A(c), then Executive (or his estate, as applicable) shall be
entitled to and shall receive, as his or its sole and exclusive remedy
(Executive hereby waiving all other rights or remedies in the event of such a
termination), a severance payment equal to (i) twelve (12) months’ of
Executive’s base salary (computed using the annual compensation then payable to
Executive under Paragraph 5.A) for twelve (12) months (the “Severance Period”)
and (ii) all Bonus and Option Payments which would have been earned and accrued
during the Severance Period (based on historical performance of the Company
during the Initial Term to date of termination), which shall be paid monthly
following the termination of employment for the balance of the Initial Term.
Additionally, in the event the Company terminates Executive’s employment under
Paragraph 7.A(a) hereof, the duration of Executive’s covenants under Paragraph
10 hereof shall last until the expiration of six (6) months from the date of
such termination (however, the Company may extend the duration of such covenant
to up to twelve (12) months from the date of such termination by increasing the
severance payment payable to Executive under the immediately preceding sentence
to up to twelve (12) month’s base salary - but the Company shall be under no
obligation to do so). If: (i) Executive resigns from his employment with the
Company under Paragraph 7.A(a) at any time; or (ii) during the Initial Term, the
Company terminates the employment of Executive pursuant to Paragraph 7.A(b)(i),
7.A(b)(iii), 7.A(b)(iv), 7.A(b)(v), 7.A(b)(vi), or 7.A(b)(vii); or
(iii) subsequent to the Initial Term, the Company terminates the employment of
Executive pursuant to any provision of Paragraph 7.A(b); or (iv) subsequent to
the Initial Term, Executive’s employment with the Company is terminated due to
Executive’s death under Paragraph 7.A(c), then the Company shall have the
obligation to pay to Executive all amounts earned under Paragraph 5.A prior to
the termination of employment, but the Company shall have no obligation to pay
Executive any amount otherwise coming due and payable under this Agreement after
the date of such termination and Executive shall be entitled to no other or
further compensation as of the date of termination of his employment or
thereafter. Additionally, if, after the Initial Term, the Company (but not
Executive) terminates Executive’s employment under Paragraph 7.A(a) or Paragraph
7.A.(b)(ii), Executive shall be entitled, as his sole and exclusive remedy
(Executive hereby waiving all other rights or remedies in the event of such a
termination) a severance payment equal to six (6) month’s salary (based on the
annual compensation payable to Executive under Paragraph 5.A), which shall be
paid monthly for six (6) months following the termination of employment;
provided, however, if Executive becomes employed or otherwise earns income from
sources other than the Company during such six (6) month period, then the
Company’s obligation to pay such severance payment shall be reduced dollar for
dollar by each dollar received by Executive during such six (6) month period.

5

--------------------------------------------------------------------------------




C. If your employment with the Company is terminated by the Company “Without
Cause” (as defined herein) or if you resign “With Good Reason” you shall be
entitled to the same level of health (i.e. medical, vision and dental) coverage
and benefits as in effect for you on the day immediately preceding the day of
termination of employment; provided, however that (A) you constitute a qualified
beneficiary, as defined in Section 4980B(g)(1) of the Internal Revenue Code of
1986, as amended; and (B) you elect continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
within the time period prescribed pursuant to COBRA. The Company shall continue
to provide you with such health coverage until the earlier of (i) the date you
are no longer eligible to receive continuation coverage pursuant to COBRA, or
(ii) twelve (12) months from the termination date.


8. Confidential Information; Ideas


A.  The Company promises that it will give Executive access to some or all of
its Confidential Information (as defined in this Paragraph 8.A.) during his
employment under this Agreement, including, without limitation, certain trade
secrets, know-how, mailing lists, clients lists, potential client lists,
employee records, and other sensitive, proprietary, or confidential information
and knowledge concerning the business of the Company, and/or affiliates of the
Company (hereafter collectively referred to as “Confidential Information”) which
the Company desires to protect. Executive understands that such Information is
sensitive, proprietary, or confidential, and he agrees that he will not, at any
time (and whether during or after Executive’s employment with the Company),
reveal such Confidential Information to anyone outside the Company. The term
“Confidential Information,” as used in this Agreement, shall not include
information that (a) is already known to Executive from sources other than the
Company; (b) is or becomes generally available to the public other than as a
result of a disclosure by Executive; (c) is disclosed to Executive by a person
or entity who is not bound by any agreement regarding the confidential nature of
such information; or (d) is required to be disclosed by law or by regulatory or
judicial process. The provisions of this Paragraph 8 shall survive any
termination or expiration of this Agreement, and the termination of Executive’s
employment with the Company (for whatever cause or reason).

6

--------------------------------------------------------------------------------




B. Executive agrees that all ideas, improvements, inventions, discoveries,
systems, techniques, formulas, devices, methods, processes, programs, designs,
models, prototypes, copyrightable works, mask works, trademarks, service marks,
trade dress, software programs, hardware improvements, business slogans, and
other things of value conceived, reduced to practice or made or learned by
Executive, either alone or with others, while employed by the Company and for
twelve (12) months thereafter that relate to the Company's business and/or the
business of affiliates of the Company (hereinafter collectively referred to as
the “Ideas”) belong to and shall remain the sole and exclusive property of the
Company forever. Further, Executive agrees to promptly and fully disclose to the
Company’s President such Ideas in writing. In addition, Executive agrees,
without additional compensation, to cooperate and do any and all lawful things
requested by Company necessary or useful to ensure that the ownership by the
Company of such Ideas is protected. This cooperation includes, but is not
limited to, executing all documents required by the Company, and otherwise
assisting Company to vest title of such Ideas in Company and to obtain, maintain
and enforce for Company’s benefit, any patents, copyrights, mask work
registration, trade and service mark registrations, or other legal protection
for any Ideas in any and all countries, during or after employment with Company.
Executive will continue to assist Company as provided in the preceding sentence
even after termination of Executive’s employment with Company, but Company shall
compensate Executive at a reasonable rate after his termination for the time
actually spent by Executive in response to a written request by Company. If
Company is unable for any reason to secure Executive's signature on any document
needed in connection with the actions specified in the preceding paragraph,
Executive hereby irrevocably designates and appoints Company and its duly
authorized officers and agents as Executive's agent and attorney-in-fact to act
for and on Executive's behalf to execute, verify, and file any such documents
and to do all other lawfully permitted acts to further the purposes of the
preceding paragraph with the same legal force and effect as if executed by
Executive. Executive hereby waives and quitclaims to Company any and all claims,
of whatever nature, which Executive has or may have later for infringement of
any proprietary rights assigned by Executive to Company. Executive hereby
assigns to the Company all of Executive’s right, title, and interest in and to
all such Ideas and all patents, trademarks, copyrights, other registrations, and
applications which may be obtained as a result of the Ideas, throughout the
United States and all foreign countries. Executive agrees that no Ideas shall be
regarded as having been conceived, reduced to practice, made, or learned by
Executive prior to Executive's employment. Executive's obligations under this
Agreement shall continue after his termination of employment with the Company.
This Agreement shall inure to the benefit of Company, its successors (including
by merger) and assigns, and is binding upon the assigns, executors, and
administrators and other legal representatives of Executive.


9. Arbitration


A. If any dispute between the Company and Executive arises out of or is related
to this Agreement, Executive’s employment, or Executive’s separation from
employment with Company for any reason, and the parties to this Agreement cannot
resolve the dispute, the Company and Executive shall submit the dispute to final
and binding arbitration. The arbitration shall be conducted in accordance with
the American Arbitration Association’s (“AAA”) National Rules for the Resolution
of Employment Disputes (“Rules”). If the parties cannot agree to an arbitrator,
an arbitrator will be selected through the AAA’s standard procedures and Rules.
Company and Executive shall share the costs of arbitration, unless the
arbitrator rules otherwise. Company and Executive agree that the arbitration
shall be held in New York, New York.  Arbitration of the parties’ disputes is
mandatory, and in lieu of any and all civil causes of action or lawsuits either
party may have against the other arising out of or related to this Agreement,
Executive’s employment, or Executive’s separation from employment with Company,
with the exception that Company alone may seek a temporary restraining order and
temporary injunctive relief in a court to enforce the protective covenants as
provided in Agreement Paragraph 10.C.. Executive acknowledges that by agreeing
to this provision, he knowingly and voluntarily waives any right he may have to
a jury trial based on any claims he has, had, or may have against the Company,
including any right to a jury trial under any local, municipal, state or federal
law including, without limitation, claims under Title VII of the Civil Rights
Act of 1964, 42 U.S.C. Section 1981, the Americans With Disabilities Act of
1990, the Age Discrimination In Employment Act of 1967, the Family Medical Leave
Act, the Sarbanes-Oxley Act, the Older Workers Benefit Protection Act, claims of
harassment, discrimination or wrongful termination, and any other statutory or
common law claims.

7

--------------------------------------------------------------------------------




B. Before the arbitration hearing is conducted, the arbitrator shall have the
authority to consider and grant a motion to dismiss and motion for summary
judgment by applying the standards governing these motions under Federal Rules
of Civil Procedure 12 and 56. The arbitrator shall issue a written decision and
award, which shall explain the basis of the decision. The decision and award
shall be exclusive, final, and binding on both Executive and the Company, and
all heirs, executors, administrators, successors, and assigns.


C. Both Executive and the Company understand that, by agreeing to arbitration,
they are agreeing to substitute one legitimate dispute resolution forum
(arbitration) for another (litigation), and thereby are waiving the right to
have disputes resolved in court


10. Restrictive Covenants


A. As an inducement for Company’s agreement to employ Executive, to provide
Executive with trade secrets and other Confidential Information, and to enter
into this Agreement, Executive hereby agrees that during the Term, and for a
period of twenty-four (24) full calendar months after (i) the expiration of the
Term (as the same may be extended) or (ii) the termination of Executive’s
employment with the Company for whatever reason or cause (whichever may occur
later), or for the maximum period of time permitted by law, whichever is less,
Executive shall not, whether for profit or not, whether on his own behalf or on
behalf of any person or firm in any capacity whatsoever, engage in the
“Prohibited Activity” (as hereinafter defined) within the “Relevant Geographical
Area” (as hereinafter defined), unless approved in writing by the Company’s
Board of Directors. Serving as a partner, member, trustee, receiver, custodian,
manager, stockholder, officer, director, owner, joint venturer, associate,
employee, consultant, adviser or in any other capacity whatsoever with respect
to any person or firm engaged in the Prohibited Activity within the Relevant
Geographical Area shall be conclusively deemed engagement in the Prohibited
Activity within the Relevant Geographical Area regardless of whether such
service is for profit or whether such person or firm engages in the Prohibited
Activity for profit . In this Agreement, the phrase “Prohibited Activity” shall
mean, directly or indirectly: (i) soliciting the Company’s customers; or (ii)
working independently or for any person or firm involved in any business engaged
in by the Company and/or by any of its subsidiaries or affiliates during the
Term. For purposes of this Agreement, the phrase “Relevant Geographical Area”
shall mean the area within political boundaries of the State of Florida and any
and all other areas in which the Company or any of its subsidiaries or
affiliates transact business; provided, however, if the geographic area defined
in this Agreement Paragraph 10.A. exceeds the maximum geographic area permitted
by law or for any other reason does not state a geographic area within which the
provisions of this Paragraph 10 A. are enforceable, then the provisions of this
Paragraph 10 A. shall apply within the maximum geographic area permitted by law
in which such provisions are enforceable.

8

--------------------------------------------------------------------------------


 
B. As an inducement for Company’s agreement to employ Executive, to provide
Executive with trade secrets and other Confidential Information, and to enter
into this Agreement, Executive hereby agrees that during the Term, and for a
period of twenty-four (24) full calendar months after: (i) the expiration of the
Term (as the same may be extended) or (ii) the termination of Executive’s
employment with the Company for whatever reason or cause (whichever may occur
later), or for the maximum period of time permitted by law, whichever is less,
Executive shall not induce or attempt to influence or persuade any employee of
Company or any of its affiliates to terminate his employment with the Company
(or with the applicable affiliate).


C. In addition to all other remedies at law and in equity which the Company
might have for Executive’s breach of the covenants set forth in this Paragraph
10, the Parties agree that in the event of any breach or attempted or threatened
breach of any such covenant, the Company shall also have the right to obtain a
temporary restraining order, temporary injunction and permanent injunction
against Executive prohibiting such breach or attempted or threatened breach,
merely by proving the existence of such breach, or attempted or threatened
breach (by a preponderance of the evidence) and without the necessity of proving
either inadequacy of legal remedy or irreparable harm.


D. Executive’s covenants set forth in this Paragraph 10 are independent and
severable from every other provision of this Agreement; and the breach of any
other provision of this Agreement by the Company or any other agreement between
Executive and the Company shall not affect the validity of the provisions of
this Paragraph 10 or constitute a defense of Executive in any suit or action
brought by the Company to enforce the provisions of this Paragraph 10 or to seek
any relief from Executive’s breach thereof.


E. Each of the Parties agree and stipulate that: (i) the agreements and
covenants not to compete contained in this Paragraph 10 are fair and reasonable
in light of all of the facts and circumstances of the relationship between
Executive and the Company; (ii) the consideration provided by the Company is not
illusory; and (iii) the consideration given by the Company under this Agreement
gives rise to the Company’s interest in restraining and prohibiting Executive
from engaging in the Prohibited Activity within the Relevant Geographical Area
as provided under this Paragraph 10 and the covenants not to engage in the
Prohibited Activity within the Relevant Geographical Area pursuant to this
Paragraph 10 are designed to enforce such consideration. The Parties are aware,
however, that in certain circumstances, courts have refused to enforce certain
agreements not to compete. Therefore, in furtherance of and not in derogation of
the provisions of the preceding sentence, the Parties agree that if a court
should decline to enforce the any of the provisions of this Paragraph 10, such
affected provisions shall be deemed to be modified to restrict competition with
the Company to the maximum extent, in both time and geography, which the court
shall find enforceable. The provisions of this Paragraph 10 shall survive any
termination or expiration of this Agreement, and the termination of Executive’s
employment with the Company (for whatever cause or reason, as modified by
Paragraph 7.B of this Agreement).

9

--------------------------------------------------------------------------------



11. Notice


Any and all notices permitted or required to be given under the terms of this
Agreement shall be in writing and may be served by certified mail, with return
receipt requested and proper postage prepaid, addressed to the Party to be
notified at the appropriate address specified below, or by delivering the same
in person to such Party, or by prepaid telegram addressed to the Party to be
notified at said address, or by Federal Express or another nationally recognized
courier service addressed to the Party to be notified at said address. Notice
given by certified mail as aforesaid shall be deemed given and received three
(3) days after mailing, whether or not actually received. Any notice given in
any other above authorized manner shall be deemed received upon actual receipt;
but shall also be deemed received upon attempted delivery if such delivery is
not accepted. The addresses of the parties are as follows:


If to the Company:
Bio Solutions Manufacturing, Inc.
 
4440 Arville Street, #6
 
Las Vegas, NV 89103
 
Attention: Secretary
   
If to Executive:
David Bennett
 
9720 Heatherstone River Court
 
Townhouse 1
 
Estero, FL 33928



The address of any Party may be changed by notice given in the manner provided
in this Paragraph.


12. General Provisions


A. This Agreement may not be assigned by Executive. This Agreement may be
assigned in whole or in part by the Company. Executive expressly agrees to honor
and accept such assignment or other transfer and, upon the consummation thereof,
to attorn to the Company’s assignee and to perform his duties and obligations
hereunder for the benefit of the Company’s assignee as if the Company’s assignee
were the Company named herein. Executive further agrees that, upon the
consummation of such assignment or other transfer, all references herein to the
Company shall become and shall be deemed to be references to the Company’s
assignee and the Company shall be relieved of all obligations hereunder.


B. This Agreement shall be governed by, construed, and enforced in accordance
with the internal, local laws of the State of New York (without regard to
conflicts of law rules).

10

--------------------------------------------------------------------------------



C. The Company agrees to provide to the Executive all rights of indemnification
to the fullest extent permitted by law and by the Company’s certificate of
incorporation and bylaws as well as advancement of attorneys’ fees and costs as
incurred during the pendency of a claim or action. The Company agrees to
maintain directors’ and officers’ insurance for the benefit of the Executive
providing coverage identical to that of other senior executive officers of the
Company on the terms and conditions set forth in Section 5.G. of this Agreement.
The indemnification and directors’ and officers’ coverage shall extend to
actions and services undertaken or performed by the Executive or omissions, not
only as an employee of the Company, but as an employee, agent, director, or
consultant of any other entity for which the Executive renders services at the
request of the Company.


D. This Agreement contains the entire agreement between the Parties relative to
the subject matter hereof and supersedes and replaces all prior communications
and agreements (oral or written) between Executive and the Company. No
variation, modification, or change of this Agreement shall be binding upon
either Party hereto unless set forth in a document duly executed by both
Parties.


E. This Agreement is intended to express the Parties’ mutual intent, and
irrespective of the Party preparing this document, no rule of construction shall
be applied against such Party, as both Parties have actively participated in the
preparation and negotiation of this Agreement.


F. No consent or waiver, express or implied, by a Party to or of any breach or
default by the other Party in the performance by the other Party of its
obligations under this Agreement shall be deemed or construed to be a consent or
waiver to or of any other breach or default in the performance by such other
Party of the same or any other obligation of such Party under this Agreement
(e.g., any waiver or consent from the Company with respect to any term or
provisions of this Agreement or any other aspect of Executive’s conduct or
employment shall be effective only in the specific instance and for the specific
purpose for which given and shall not be deemed, regardless of frequency given,
to be a further or continuing waiver or consent and the failure or delay of the
Company at any time or times to require performance of, or to exercise any of
its powers, rights, or remedies with respect to any term or provision of this
Agreement or any other aspect of Executive’s conduct or employment in no manner
[except as otherwise expressly provided herein] shall affect the Company’s right
at a later time to enforce any such term or provision). Failure on either
Party’s part to complain of any act or failure to act of the other Party or to
declare the other Party in default, irrespective of how long such failure or
default continues, shall not constitute a waiver by such Party of such Party's
rights under this Agreement.


G. If any provision of this Agreement or the application thereof to any person
or circumstance shall be invalid or unenforceable to any extent, the remainder
of this Agreement and the application of such provision to other persons or
circumstances shall not be affected thereby and shall be enforced to the
greatest extent permitted by law.


H. This Agreement shall inure to the benefit of and be binding upon the
undersigned Parties and their respective permitted successors and permitted
assigns. Whenever, in this instrument, a reference to any Party is made, such
reference shall be deemed to include a reference to such Party’s permitted
successors and permitted assigns; however, neither this Paragraph 12.H nor any
other portion of this Agreement shall be interpreted to constitute a consent to
any assignment or other transfer of this Agreement or any part hereof other than
pursuant to and in accordance with this Agreement’s other provisions.

11

--------------------------------------------------------------------------------



I. The prevailing Party in any dispute between the Parties to this Agreement,
arising out of the interpretation, application, or enforcement of any provision
of this Agreement, shall be entitled to recover all of its reasonable attorneys'
fees and costs, whether suit be filed or not, including, without limitation,
costs and attorneys' fees related to or arising out of any arbitration or trial
or appellate proceedings or petition for review before any other court.


J. Executive agrees to diligently adhere to the Conflict of Interest Guidelines
attached hereto as Exhibit “A”.


EXECUTED, in multiple counterparts, each of which shall have the force and
effect of an original, on the Effective Date.


“Company”
 
“Executive”
     
BIO SOLUTIONS MANUFACTURING, INC.
   
a New York corporation
         
By:
     
Patricia M. Spreitzer, Secretary
 
David S. Bennett


12

--------------------------------------------------------------------------------



EXHIBIT “A”
TO EMPLOYMENT AGREEMENT
 
BIO SOLUTIONS MANUFACTURING, INC.
Conflict of Interest Guidelines


1. It is the policy of the Company to conduct its affairs in strict compliance
with the letter and spirit of the law and to adhere to the highest principles of
business ethics. Accordingly, all officers, employees, and independent
contractors must avoid activities which are in conflict, or give the appearance
of being in conflict, with these principles and with the interests of the
Company. The following are potentially compromising situations which must be
avoided. Any exceptions must be reported to the Company’s Board of Directors and
written approval for continuation must be obtained.


A. Revealing confidential information to outsiders or misusing confidential
information. Unauthorized divulging of information is a violation of this policy
whether or not for personal gain and whether or not harm to the Company is
intended.


B. Accepting or offering substantial gifts, excessive entertainment, favors, or
payments which may be deemed to constitute undue influence.


C. Participating in civic or professional organizations that involve divulging
the Company’s confidential information.


D. Initiating or approving any form of personal or social harassment of
employees in violation of any laws.


E. Execution of transactions involving insurance products or services or other
products or services not approved by the Company’s Board of Directors or
permitted pursuant to any existing employment agreement.


F. Improperly using or disclosing to the Company any proprietary information or
trade secrets of any former employer or other person or entity with whom
obligations of confidentiality exist.


G. Unlawfully discussing prices, costs, customers, sales, or markets with
competing companies or their employees.


H. Violation of any applicable law, rule and/or regulation, state and/or
federal.


I. Improperly using or authorizing the use of any inventions which are the
subject of patent claims of any other person or entity.


--------------------------------------------------------------------------------



J. Engaging, directly or indirectly, in any business other than performance of
employee’s duties under this Agreement except at the direction of or with the
prior written approval of the Company’s Board of Directors.


2. Each officer, employee, and independent contractor must take every necessary
action to ensure compliance with these guidelines and to bring problem areas to
the attention of higher management for review. Violations of this conflict of
interest policy may result in discharge without warning.


--------------------------------------------------------------------------------



APPENDIX A


BONUS PAYMENTS


Bonus Payments due Executive:
(all amounts based on Fiscal Year ending October 31)



   
2008
 
2009
 
2010
 
2011
 
2012
Gross Revenue Target
 
$3,000,000
 
$36,000,000
 
$67,500,000
 
$105,000,000
 
$148,500,000
Bonus Due
 
1.2% of actual gross revenues
 
1% of actual gross revenues
 
0.8% of actual gross revenues
 
0.6% of actual gross revenues
 
0.6% of actual gross revenues
Actual Gross Revenues (example)
 
$1,500,000
 
$27,000,000
 
$70,000,000
       
Achievement Percent related to Target (example)
 
50%
 
75%
 
104%
       
Bonus Due and Payable (example)
 
$9,000
($1.5M*(.012*.5)
 
$202,500
($27M*(.01*.75)
 
$582,400
($70M*(.008*1.04)
       

 

--------------------------------------------------------------------------------




APPENDIX B


STOCK AND STOCK OPTION AWARDS
Stock Awards:


2007(1)
 
2008(1)
 
2009(1)
 
2010(1)
             
200,000 shares
 
250,000 shares
 
300,000 shares
 
350,000 shares



(1) Shares due no later than last day of each fiscal year.


Option Awards:


Number of Shares
 
Exercise Price
 
Vesting Schedule
2,000,000
 
$0.17
 
Option fully vests in the fiscal year in which the Company recognizes $3,000,000
in cumulative gross revenues from the date of this agreement
500,000
 
$0.20
 
Option fully vests in the fiscal year in which the Company recognizes
$10,000,000 in cumulative gross revenues from the date of this agreement
500,000
 
$0.25
 
Option fully vests in the fiscal year in which the Company recognizes
$20,000,000 in cumulative gross revenues from the date of this agreement
500,000
 
$1.00
 
Option fully vests in the fiscal year in which the Company recognizes
$40,000,000 in cumulative gross revenues from the date of this agreement
500,000
 
$2.00
 
Option fully vests in the fiscal year in which the Company recognizes
$60,000,000 in cumulative gross revenues from the date of this agreement

 

--------------------------------------------------------------------------------


 